United States Court of Appeals
                     For the First Circuit


No. 99-2155

                 TOWN OF NORWOOD, MASSACHUSETTS,

                            Petitioner,

                                v.

              FEDERAL ENERGY REGULATORY COMMISSION,

                            Respondent.
                             __________

                   NEW ENGLAND POWER COMPANY,

                            Intervenor.


                              ERRATA


    At page 12, line 11, delete: "--by contrast to our case;" and

add a semicolon after "clause".

    Also on page 12, add the following full paragraph between the two

existing full paragraphs:

         By contrast, in our case there is no effort by anyone

    to charge or obtain a rate different than that on file with

    the Commission. And, as for duration, all of the contract

    terms being given effect by the FERC orders under review are

    on file with the Commission; the Norwood-New England Power

    contract amendment, filed with the Commission in 1989,
explicitly permitted Norwood to elect to extend the contract

(which Norwood then did). Thus, the Commission, when it

accepted the amendment for filing, knew that Norwood now had

the option to extend the duration by specific increments.

This is a situation very different from Arkla where, based

on a "favored nations" clause containing no specific rate,

the producer sought--over the Commission’s expressed

objection--to recover from the purchasing utility a rate for

natural gas higher than the specific rate on file with the

Commission.